                                                                                              FILED
                                                                                       U.S. OISTH!CT COURT
                                                                                     DISTRICT OF .NEBR/\SKA
                        IN THE UNITED STATES DISTRICT COURT                          2019 APR 15 PH 2= 24
                            FOR THE DISTRICT OF NEBRASKA
                                                                                     OFFlC~ ,QF UIE CLERi{
UNITED STATES OF AMERICA,                             )       CASE NO.      8:19CR28
                                                      )
               Plaintiff,                             )
                                                      )      PETITION TO ENTER A
                                                      )      PLEA OF GUILTY
       vs.                                            )
GARY FELLOWS,                                         )
               Defendant                              )
                                                      )

       I,           Gary Fellows                            the defendant inform the judge that I
want to plead GUILTY to Count(s)                          One and Four                     of the
(indictment or superseding indictment or information) and that the following answers are true:


A.     BACKGROUND QUESTIONS:
                                       45
        1.     How old are you? _ _ _ _ _ _ _ __

       2.      How much education have you had?
                                                       G.E.D. and some college
                                                     --------------
       3.      Have you ever been under the care of a doctor or in a hospital or institution for
               drug or alcohol treatment or addiction?
                                                         Yes         No X
               If so, when and where?   --------------------
       4.      Have you ever been under the care of a doctor or in a hospital for a mental or
               emotional condition?
                                                        Yes         No X
               If so, when and where?
                                        -------------------
       5.      If an attorney is now representing you in this case:

               a)       What is your attorney's name? ____M_ik_e_H_a_ns_e_n______

               b)       Have you had enough time to talk with your attorney ?
                                                            Yes X No

               c)       Have you told your attorney everything about your case?
                                                            Yes__K__ No

               d)       Are you satisfied with the job he or she has done for you?
                                                              Yes X No

Revised November 2016                            I
               e)       If you have any objections to the way the attorney has represented you,
                        what are those objections?




       6.      Do you understand the charge(s) against you?
                                                          Yes X            No


B.     CONSTITUTIONAL RIGHTS - WAIVERS

       The questions in this section are designed to inform you of valuable constitutional rights
       you will give up by pleading guilty.

       7.      Do you understand that you have a right to plead NOT GUILTY to every charge
               filed against you?
                                                          Yes ~ No

       8.      Do you understand that, if you plead NO'Il GUILTY, you have the following
               constitutional rights:                    I

               a)       the right to a speedy and public trial by jury
                                                                Yes_x_ No

               b)       the right to an attorney at all stages of the proceedings, and, if you cannot
                        afford to pay an attorney, one will be appointed to represent you
                                                                Yes ____x_ No

               c)       the right to see and hear all witnesses called to testify against you and the
                        right to cross-examine them
                                                              Yes_x_ No

               d)       the right to use the court's subpoena power to compel the attendance of
                        witnesses and the production of other evidence at trial
                                                             Yes_x_ No

               e)       the right to take the witness stand or not, as you choose, and that you
                        cannot be required to take the witness stand
                                                              Yes _x___ No

               f)       the right not to testify and the jury cannot take this as evidence against you
                                                                Yes_x_ No


Revised November 2016                             2
               g)       the right to be presumed innocent until and unless the United States has
                        proven you guilty of the offense beyond a reasonable doubt by the
                        unanimous agreement of all 12 jurors.
                                                            Yes __x_ No

       9.      Do you understand that, if you plead GUILTY, you will be found guilty of the
               offense without a trial and you will have given up all of the above rights, except
               the right to an attorney?
                                                           Yes__L No

       10.     Do you understand that, if you plead GUILTY to a felony offense, you will be
               convicted of a felony? A felony conviction may deprive you of valuable civil
               rights, such as the right to vote, to hold public office, to serve on a jury and to
               possess any kind of firearm.
                                                               Yes __x_ No

       11.     Do you understand that if you are not a United States citizen, that under
               immigration law, your guilty plea will be considered by immigration officials in
               determining whether you are deported, that is, removed from the United States?
                                                            Yes_x__ No

       12.     Do you understand that in nearly all cases involving drug trafficking and in most
               federal felony cases, if you are not a U.S. citizen your guilty plea will result in
               your permanent removal from the United States?
                                                               Yes_x__ No


C.     SENTENCING - GENERAL

       The questions in this section are designed to assure the judge that you understand aspects
       of the sentencing process.

       Answer question 13 only if you are pleading guilty pursuant to an 1 l(c)(l)(C) agreement.
       Otherwise, move on to question 14:

       13.     Do you understand that the judge may accept or reject your plea agreement? If
               the judge rejects your plea agreement, you may withdraw your guilty plea. If the
               judge accepts your plea agreement, the judge must follow its terms. That is, the
               judge must impose any specific sentence or apply the sentencing range, specific
               Sentencing Guidelines provisions, policy statements, or sentencing factors agreed
               upon by you and the government in the plea agreement. Your sentence will
               follow the terms of the agreement, which may be the same, greater or lesser than
               the sentence you would have received had you pleaded not guilty and had been
               convicted by a jury.
                                                            Yes X No
               If you answered question 13, skip question 14 and proceed to question 15.


Revised November 2016                             3
       14.     Do you realize that:
               a)    if you plead GUILTY, the judge may impose the same punishment as if
                     you had pleaded NOT GUILTY and had been convicted by a jury?
                                                       Yes         No

               b)       the sentence you will receive is solely a matter for the judge to decide?
                                                               Yes         No

               c)       there. is no guarantee your sentence will be within any particular
                        sentencing guideline range?
                                                              Yes          No

       15.     What are the mandatory minimum and maximum punishments required by law for
                                                              l d"mggm"It:y.?
               theo ffiense or offienses t 0 W h"ICh you are pea
                Count       Imprisonment              Fine             Supervised        Special
                                                                        Release        Assessment

                           min       max       min           max     min        max
                    1        0    20yrs          0      $250,000        0      3yrs          $100
                    4      7vrs     Life         0      $250 000           0   5vrs          $100




       16.     Do you understand that probation is generally not available if there is a mandatory
               minimum penalty?
                                                           Yes ___2S__ No

       17.     Will you be forfeiting any property to the United States as a result of your guilty
               plea?
                                                            Yes ___2S__ No

       18.     Do you realize that, if you plead GUILTY, the judge may require you to make
               restitution to any victim of the offense?
                                                           Yes ____x__ No

       19.     Do you understand that, if you are convicted of any offense consisting of
               possession or distribution of controlled substances, you may be ineligible for any
               and all federal benefits?
                                                             Yes~ No




Revised November 2016                             4
       20.     Do you realize that the judge must require you to pay on each count to which you
               are convicted a special assessment as follows: each felony count $100; each
               misdemeanor count $5 to $25?
                                                            Yes ___x_ No

       21.     If you are on probation, parole or supervised release from any court, do you know
               that by pleading GUILTY here your probation, parole or supervised release may
               be revoked and you may be required to serve time in that case in addition to any
               sentence imposed upon you in this case?
                                                             Yes X       No

       22.     The presentence report is instrumental in determining appropriate sentencing
               decisions, risk classification in the Bureau of Prisons, and identifying strategies
               that will provide you with the greatest opportunity for success. Full participation
               in the presentence process, including an interview, is your opportunity to provide
               a detailed account of your background and any other factors that could have an
               impact on your success. The U.S. Probation Office believes your failure to fully
               participate in the presentence investigation may limit sentencing options,
               programming availability, and other aspects of supervision. Have you discussed
               this with your attorney?

                                                             Yes___K_ No


D.             ADVISORY SENTENCING GUIDELINES

       You will be sentenced by the judge after consideration of the advisory federal sentencing
       guidelines and other important pertinent factors. It is important that you understand
       certain consequences of these guidelines.

       23.     Have you spoken in detail with your attorney about the advisory sentencing
               guidelines?
                                                           Yes ____x___ No

       24.     Have you thoroughly discussed with your attorney the sentencing table and the
               concepts of "offense level" and "criminal history"?
                                                            Yes_x_ No

       25.     Do you understand that there are numerous factors that may increase your
               sentence under the advisory sentencing guidelines?
                                                           Yes~ No

       26.     Do you understand that the judge is required to take into account all conduct,
               circumstances, and injuries associated with your criminal conduct, whether or not
               this conduct is charged by the government in the crime to which you are pleading
               guilty? Thus, under the advisory sentencing guidelines, the judge will consider


Revised November 2016                           5
               all relevant conduct at the time of sentencing, even if you are pleading guilty to
               less than all counts in the indictment.
                                                             Yes _x__ No

       27.     Do you understand that parole has been abolished in the federal system? Thus, if
               you are sentenced to a term of imprisonment, you will serve that term, less no
               more than 54 days per year you earn for good conduct. There is no good conduct
               time awarded on sentences of less than one year and one day.
                                                             YesL_ No
       28.     Do you understand that, if you are sentenced to a term of imprisonment, the judge
               will typically impose a period of supervised release to follow your release from
               imprisonment?
                                                             Yes X       No- - -

       29.     Do you understand that during any period of supervised release your activities
               will be limited by conditions set by the judge and that violation of any of those
               conditions may result in the judge's revoking the term of supervised release,
               requiring you to serve in prison all or part of the term of supervised release
               without credit for time previously served on post-release supervision, and
               imposing another term of supervised release?
                                                           Yes X No_ _

E.             VOLUNTARY NATURE OF PLEA

       30.     Are your plea of GUILTY and the waivers of your rights made voluntarily and
               completely of your own choice, free of any force or threats from anyone?
                                                           Yes X        No

       31.     a)      Has any plea agreement been made by you with anyone which causes you
               to plead GUILTY?
                                                         Yes X      No

               b)       Are all the terms of the plea agreement included in the written agreement?
                                                             Yes ___x_ No


               c)       Do you understand that the judge may reject the agreement, if the judge
                        finds that the plea agreement is not in the interest of justice?
                                                               Yes ___x_ No

       32.     Has anyone made any promise that causes you to plead GUILTY, aside from the
               promises, made in your plea agreement?
                                                        Yes        No X

       33.     Has any officer, attorney or agent of any branch of the government (federal, state
               or local) promised, suggested or predicted that you will receive a lighter sentence,
               or probation, or any other form of leniency if you plead GUILTY?

Revised November 2016                            6
                                                            Yes         No    X

       34.     Has the judge suggested what your actual sentence will be?
                                                           Yes         No_X_

       35.     Are you under the influence of any kind of alcohol, medicine or drug that is, in the
               least way, interfering with your ability to think clearly and understand exactly
               what you are doing in answering these questions?
                                                            Yes        No X

       36.     Are you pleading GUILTY for any reason other than the fact that you are guilty
                                                        Yes          No X

       37.     Is there any other information or advice that you want before you enter a plea?
                                                             Yes        No X


F.             CONCLUSION/FACTUAL BASIS

       38.     Has your attorney gone over all of these questions and your answers to them?
                                                            Yes~ No

       39.     Do you understand all of these questions?
                                                            Yes~ No

                        If not, which questions don't you understand?




       40.     Are you GUILTY?
                                                            Yes~ No

       41.     What acts did you do that cause you to think you are guilty of the charge(s) to
               which you want to plead GUILTY?

               I assisted in robbing a Postal Service employee while a firearm was

                displayed in Nebraska.




Revised November 2016                            7
       42.     Limited English proficient defendants must answer the following question:
               This petition and the other documents referred to in the petition including any
               written plea agreement were read to me in my native language by an interpreter.
               The interpreter also interpreted all questions and answers between me and my
               attorney in completing the above documents. I understood the interpretation of
               the above documents and of the questions and answers between me and my
               attorney. Is this true?

                                                          Yes        No


       Signed in the presence of my attorney this __
                                                    9
                                                       _t_h_A_ d_a_yJ ~
                                                                      of April , 201 ~


                                                          ~ ~ - - -




Revised November 2016                         8
                           CERTIFICATE OF DEFENSE ATTORNEY


               I, as attorney for the defendant, hereby certify that:

               1.      I have read and fully explained to the defendant the allegations contained
               in the indictment or information in this case.

               2.     The plea of guilty offered by the defendant to count(s)     1 & 4 accords
               with my understanding of the facts the defendant has related to me, is consistent
               with my advice to the defendant, and in my opinion is voluntarily and
               understandingly made.

               3.      I assure the court that I have advised the defendant about the sentencing
               procedures under the advisory sentencing guidelines and 18 U.S.C. Section
               3553(a) and have explained to the defendant the potential consequences of a plea
               of guilty in light of the matters set out in section D of this petition.

                Signed by me in the presence of the defendant and after full discussion of the
contents of this petition to enter a plea of guilty, this 9th ~~ 9 .


                                                              Attorney fort e Defendant




Revised November 2016                             9
                        CERTIFICATE OF PROSECUTING ATTORNEY


               I, as attorney for the government, hereby certify that:

               I have reviewed this petition to enter a plea of guilty and in my judgment,
acceptance of the defendant's plea(s) of guilty to the charge(s) in question will not undermine the
statutory purposes of sentencing.

               Signed by me this l5._ day of    A:pn [               ,..clal9_.
                                                            ~~




Revised November 2016                           10
                              DECLARATION OF INTERPRETER


                I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __, have served
as interpreter in_ _ _ _ _ (language) for the defendant in this matter, and:

               1.     I sight translated for the defendant, or interpreted between the defense
               attorney and th,e defendant, the following: (X all which apply)
                               Indictment
                               Waiver of indictment
                               Information
                               Petition to enter a plea of guilty
                                Plea agreement
                               Other

               2.      I, sight translated the above documents for the defendant in the presence of
               the attorney on the following occasions: (Insert all dates applicable) _ __




               3.      During the session (s) set forth above, I interpreted the remarks of the
               defendant's attorney to the defendant, the responses of the defendant to the
               attorney, all the questions the defendant asked and all the responses from the
               attorney.

               4.     The defendant's answers are consistent with the questions asked by the
               defendant's attorney.

               5.      I am proficient in the _ _ _ _ _ _ (language understood by the
               defendant) and English languages and I am able to accurately sight translate
               written matters and interpret oral conversation in the aforementioned languages.

             I declare under penalty of perjury that the foregoing is true and correct. Executed
on this _ _ day of _ _ _ _ _ __


                                                            Interpreter




Revised November 2016                          11
